DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the examiner failed to find prior art, neither alone, nor in combination, that discloses the medical device system comprising: an introducer tube including a piecing tip and defining a lumen therein, the introducer tube being configured to be inserted into the patient's anatomy, the introducer tube being a first electrode, the introducer tube comprising: an outer sheath section forming the first electrode; and an inner sheath section fixedly attached to the outer sheath section, wherein the outer sheath section comprises a circular cross-section and the inner sheath section comprises a non-circular inner hollow cross-section… and wherein the cross-section configuration of the inner sheath section corresponds to an outer perimeter of the second electrode in order to prevent the second electrode from rotating within the introducer tube as the second electrode is moved longitudinally relative to the inner sheath section while also including each and every limitation set forth in the independent claim. 
Regarding claim 10, the examiner failed to find prior art, neither alone, nor in combination, that discloses A medical device system for the delivery of energy to a region of a patient's anatomy, the medical device system comprising: introducer tube comprising: an outer sheath section forming a first electrode and having a circular cross-section; and an inner sheath section fixedly attached to the outer sheath section, the inner sheath section defining an inner lumen with a non-circular cross-section; and a second electrode being movable within the non-circular hollow cross-section of the inner lumen between a retracted position and an extended position, wherein in the extended position, the second electrode extends at least partially beyond the distal end of the introducer tube, the first and second electrodes being configured to deliver an energy to a tissue, the inner lumen configured to key the second electrode into a predetermined orientation in the extended position, the second electrode having a non-hollow solid rectangular cross-section while also including each and every limitation set forth in the independent claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794